09.5mm

3111 the ﬁHniteh étatrg QEuurt of erheral dilating

 

No. 15-458C 
(Filed: October 22, 2015) OCT 2 2 2015
) U.S. COURT OF
FEDE L C
CHANDRA KANT, ) RA LAIMS
)
Pro Se Plaintiff, )
) Pro Se; Motion to Dismiss; Lack of
V. ) Subject Matter Jurisdiction; RCFC
) 12(b)(l); Lost or Damaged Mail
THE UNITED STATES, )
)
Defendant. )
)

ORDER GRANTING THE GOVERNMENT’S MOTION TO DISMISS
FIRESTONE, Judge.

Pro se plaintiff Chandra Kant ﬁled the present action against the United States
(“the government”) on May 5, 2015. In her complaint she alleges that the United States
Postal Service (“USPS”) “stole” three electronic toy motorcycles, valued at $664.91. E
Comp]. 1. According to Ms. Kant, one of the toys was damaged during shipment and
when she took the toys to the USPS to make a claim, the USPS took the toys for its
investigation but failed to settle or dismiss the claim or return the toys to her.

On July 1, 2015, the government ﬁled a motion to dismiss for lack of subject
matter jurisdiction and for failure to state a claim upon which relief can be granted under
Rules 12(b)(1) and 12(b)(6) of the United States Court of Federal Claims (“RCFC”). On

August 17, 2015, Ms. Kant ﬁled a response, which, in substance reiterated the allegations

in her original complaint. The government ﬁled a reply on September 3, 2015, adding
that Ms. Kant has failed to exhaust the administrative remedies available to her under
USPS regulations.‘

The court has determined that oral argument is not necessary. For the reasons that
follow, the government’s motion to dismiss is GRANTED-
I. Background

The following facts are taken from the complaint. In July 2014, Ms. Kant
purchased, for a total of $664.91, three electronic toy motorcycles, which were delivered
from Hong Kong in three boxes on July 11, 2014 by the USPS. & Pl.’s Compl. l; Pl.’s
Resp. 2. Ms. Kant alleges that one of the boxes was damaged by the USPS during
shipping. m Pl.’s Resp. 2. Ms. Kant further alleges that on July or August 29, 2014,
she took the items to a post ofﬁce, where a clerk took possession of the toys, gave her a
“Receipt for Article(s) Damaged in Mails,” and told Ms. Kant that she would receive
documents in the mail that she would need to ﬁll out and send back. E i_d_.; Pl.’s Resp.
Ex. 1.2

Ms. Kant alleges that after several weeks she received a letter from the

International Research Group of the USPS (“IRG”), which investigates possible damage

1 These regulations are set forth in the USPS’s International Mail Manual and relevant
provisions are attached to this decision.

2 In her complaint and response, Ms. Kant alleges that she took the items to the post
ofﬁce on August 29, 2014. & Compl. 1; Pl.’s Resp. 2. The “Receipt for Article(s)
Damaged in Mails” attached to Ms. Kant’s response is dated July 29, 2014. E P1.’s
Resp. Ex. 1.

Inquiries, Indemnities, and Refunds

921.4

921.5
921.51

921.52

921.53

921.54
921.541

921,542

September 14, 2015

921.542

e. The date of the mailing, Weight. postage paid, and additional fees (if
applicable).

f. A description of the contents.

Inquiry Process

After the Postal Service customer provides the relevant mailing information
either by telephone or online. the International Research Group will
correspond with the appropriate foreign post and advise the customer of the
results ofthe inquiry. For inquiries on Priority Mail International items, insured
or ordinary parcels. or Registered Mail items. customers must allow foreign
posts approximately 60 days to research and respond to the International
Research Group. When there is a determination that an item has been lost,
the International Research Group will mail a claim packet to the customer.
The packet will include a letter of instruction on how to complete and submit

the claim.

General Procedures

Nondelivery

The US Postal Service will initiate an inquiry within the time frames specified
in Mwith the destination postal administration in any case involving an
Priority Mail Express International item, a registered item, or an insured or
ordinary parcel that has not been delivered. Inquiries are not accepted for
ordinary letters, Priority Mail International Flat Rate Envelopes, Priority Mail
International Small Flat Rate Priced Boxes, or M-bags. For nondelivery of

Global Express Guaranteed shipments. see 212.46.

Return Receipts Improperly Completed or Not Received
If the sender receives an improperly completed return receipt (see E for
completion at destination) or if a return receipt is not received, the sender

may go to any Post Office and request a refund of the return receipt extra
service fee. If the sender wants to inquire about the delivery of the article, the

sender must call 800-222—1811 to initiate an inquiry (see 921.1 .

Priority Mail Express International Items, Registered Mail Items,
and Insured and Ordinary Parcels With Damaged or Missing

Contents

Customers must go to a Post Office to report items that are damaged or are
missing contents. Postal personnel should complete PS Form 673, Report of
Rifled Parcel, in accordance with POM 169.3 or PS Form 2856, Damage
Report of/nsured Article and Contents, in accordance with POM 146.112 for
international and/or domestic articles as applicable.

Wrapper Found Without Contents

Parcels of Domestic Origin

When the contents of a parcel of domestic origin become separated from the
wrapper, Postal Service personnel should inform the sender in accordance

with the instructions on PS Form 3760, Parcel Search Request.

Parcels of Foreign Origin
If the parcel is of foreign origin, send PS Form 3760, appropriately modified,
to the addressee.

247

922

248

922

922.1

922.2

922.3
922.31

 

International Mail Manual

Claims

General Description

A claim is a request by a U.S. Postal Service customer for an indemnity
payment that resulted from the loss. damage. or missing contents of a GXG,
Priority Mail Express International, or registered item, or an insured or ordinary
parcel. See 222.71, @29. ﬂ, and Individual Country Listings for information
on indemnity limits. See 9_3_0 and w for information on indemnity payments

and postage refunds.

 

Filing a Claim

Claims may be filed for GXG. Priority Mail Express International, registered
items, and insured and ordinary parcels as noted in Exhibit 922.2. Claims
may not be filed for ordinary letters or M-bags. Claims for registered items
and insured and ordinary parcels may not be filed until after an inquiry has
been completed in accordance with the procedures in 921. Claims for items
that have damaged or missing contents should be filed immediately. Claims
for registered items and insured and ordinary parcels that are lost, or that are
delivered to the addressee in damaged condition or with missing contents.
are payable to the sender. unless the sender waives the right to payment. in
writing, in favor of the addressee. All claims for inbound international
registered items and insured and ordinary parcels received in damaged
condition or with missing contents must be supported by PS Form 2856. If
the addressee does not accept delivery and the item is returned to the
sender. the sender will be the payee.

Exhibit 922.2
Filing Claim

    
 
 
 

 
   

-- “'fron' '
P_ro=dl_ict or Extra Sryice  ['th _ _ About ur Claim

Global Express Guntee

  
  
 
 
 
 
    
    

“Priority—MEI E—xpr—ess  " ' - ' '
International or Priority Mail
Expres International With
 Warritman‘nmbﬁi ﬁns—u r‘e‘d "
or ordinary parcels, or Registered"
Mail   _ ___ _ l .  , _.______.; _
'"NBtETA'(IS‘I'EhﬁﬁrﬁtossessTWl art—a" ole—iﬁairTage‘d condition or with missing contents—
must immediately present the article, mailing container, wrapping, packaging, and any
other contents to a Post Office for inspection, retention, and disposition in accordance
with the inquin procedures and claims policies. Customers in receipt of an item from
Canada that is in damaged condition or has some or all of its contents missing must
. instrycmeﬁanadian semtqﬁle a claim.

   

  
   

     

 

  
 

Claims Process

Determination of Claim

When there is a determination that an item was lost or has damaged or
missing contents, the customer will receive PS Form 2855, International

Claim for Indemnity.

September 14. 2015

‘3’.

“___ _u _...._4__...._ .i

-—n -—-. —r‘— __

 

922.32

922.33

922.33

Evidence of Indemnity Coverage

Indemnity claims for GXG. Priority Mail Express International. Registered
Mail. and insured and ordinary parcels must be supported as follows:

a. If mailed in the United States:

(1) For Global Express Guaranteed items. the original receipt of the
GXG Air Waybill/Shipping Invoice.

(2) For Priority Mail Express international items. the sender's copy of
PS Form 2976-8. Priority Mail Express International Shipping
Label and Customs Form.

(3) For registered items and insured parcels. the original mailing
receipt and sender‘s copy of PS Form 2976-A. Customs
Declaration and Dispatch Note — CP 72. issued at the time of
mailing. Copies are not acceptable.

(4) For ordinary parcels. the sender's copy of PS Form 2976-A.
Customs Declaration and Dispatch Note — CP 72.

b. If mailed from a foreign country: The original mailing receipt if available,
the customs label. the wrapper. and any other markings or
endorsements on the mailing container that indicate how it was sent.

Note: Mailing particulars must also be verified with the country of origin
before a claim can be settled.

Evidence of Value

The customer must submit acceptable evidence to establish the cost or
value of the article at the time it was mailed. Other evidence may be
requested to help determine an accurate value. Examples of acceptable

evidence include:
a. Sales receipt. invoice. or statement of value from a reputable dealer.

b. Customer's own statement describing the lost or damaged article.
including the date and place of purchase. the amount paid. and
whether new or used (only if a sales receipt. invoice. or statement of
value from a reputable dealer is not available). If the article is
handmade, the statement must include the price of the materials and
labor used. The statement must describe the article in enough detail to
determine whether the value claimed is accurate.

0. Picture from a catalog showing the value of a similar article (only if a
sales receipt. invoice. or statement of value from a reputable dealer is
not available). The date and place of purchase must be included.

d. Paid repair bills. if the claim is for partial damage; estimates of repair
costs or appraisals from a reputable dealer. Repair costs may not
exceed the original purchase price.

e. Receipt or invoice of costs incurred for the reconstruction of
nonnegotiable documents.

249

ﬂ.

250

923

International Mail Manual

Processing Claims for Damaged or Missing Contents

Customer

The customer must:

a. Present the damaged article, mailing container, wrapping, packaging,
and any other contents received to any Post Office for inspection.

b. Complete all fields on PS Form 2855.

Postal Service
Postal Service personnel must:
a. Verify that all applicable fields on PS Form 2855 are complete.

b. Prepare a damage report on PS Form 2856, Damage Report oflnsured
Article and Contents, detailing the condition of the item at the time of
delivery, and indicate whether or not the item was properly packaged
to withstand normal handling in international mail.

0. Attach the damage report and the documentation described in 923; to
the claim.

d. Send PS Form 2855 and related documents. including the customs
label and the wrapper, if appropriate, to:
INTERNATIONAL CLAIMS
ACCOUNTING SERVICES

PO BOX 80146
ST LOUIS MO 63180—0146

Disposition of Damaged Mail

Dispose of damaged Registered Mail, insured parcels, and ordinary parcels
for which claims have been filed as follows:

a. International Registered Mail (except Canadian Registered Mail — see
92%) must be returned to the customer, whether or not the article has

salvage value.

b. International insured parcels, ordinary parcels, and Canadian
Registered Mail:

(I) If the claim is forpartia/ damage, return the article to the
customer.

(2) If the claim is for total damage and the article has salvage value
($25.00 or more), retain the article and the packaging at the Post
Office facility until the claim is settled and disposition instructions
are received from Accounting Services. Provide the customer a
copy of PS Form 3831, Receipt for Article(s) Damaged in Mai/s.
Endorse the original receipt "Claim Filed [date]," date-stamp it,
and initial it. Return the receipt to the customer. Instruct the
customer to keep the receipt until the claim is settled. If the claim
is denied, the article must be returned to the customer after all

time frames for appeals have elapsed (see 931.3 .

(3) If the claim is for total damage and the article has no salvage
value (under $25.00), return the article to the customer, or with
the customer‘s consent, dispose of the article with the
understanding that the Postal Service will assume no
responsibility it the claim is denied.

September 14, 2015

931.31

930 Inqemn-iiy__P§_xm9r3iS_.   _

T' - r—__——..=:rua-=:_'a:i:-—1-.~_ -

 

 

 

Adjudication and Approval

When to Be lnstituted
Claims for Indemnity are initiated upon receipt of a completed PS Form 2855

with appropriate documentation by International Claims, Accounting
Services, PO Box 80146, St. Louis, MO 63180—0146.

International Claims

Indemnity Claims for International Registered Mail, Insured
Parcels, and Ordinary Parcels of U.S. and Foreign Origin

Indemnity claims relating to international Registered Mail and insured and
ordinary parcels of both U.S. and foreign origin are adjudicated by
Accounting Services in St. Louis, Missouri.

Country of Origin Pays Indemnity
Payment is made as follows:

a. Express Mail claims are paid by the country of origin to the sender.
Payments to U.S. senders will by made by the U.S. Postal Service.

b. Indemnity for the loss of Registered Mail and insured and ordinary
parcels is paid by the country of origin to the sender. Payments to U.S.
senders will be made by the U.S. Postal Service. The sender may waive
the right to payment, In writing, In favor of the addressee. Payment in
such cases will be made by the destination administration.

0. Claims for items delivered in damaged condition or with missing
contents are paid by the country of origin to the sender. The U.S.
Postal Service makes payments to U.S. senders. The sender may
waive the right to payment, In writing, in favor ofthe addressee. In such
a case, the destination administration makes payment to the

addressee.
d. Claims for items mailed from foreign countries that are lost or that are
delivered In damaged condition or with missing contents are paid by

the origin administration to the sender. The sender may waive the right
to payment, in writing, in favor of the U.S. addressee. In such a case,

the U.S. Postal Service pays the U.S. addressee.

Appeals

Appealing a Claims Decision

A customer may appeal a claims decision by filing a written appeal within
60 days of the date of the original decision. The customer must send the
appeal directly to International Claims Appeals, Accounting Services,

PO Box 80146, St. Louis. MO 63180-0146.

251

252

932

International Mail Manual

Final Postal Service Decision of Claims

If the manager of International Claims Appeals at the St. Louis ASC sustains
the denial of a claim, the customer may submit an additional appeal within
60 days for final review and decision to the Consumer Advocate,
International Claim Appeals. 475 L’Enfant Plz SW Rm 10343. Washington,
DC 20260-2200, who may waive standards in favor of the Customer.

General Exceptions To Payment — Registered Mail,
Priority Mail International Insured Parcels, and
Priority Mail International Ordinary Parcels

Indemnity may not be paid:

a.

In excess of the limit prescribed for the insurance or registry fee paid or
greater than that corresponding to the actual amount of loss (except
Registered Mail service). damage. or the missing contents. Allowance
must be made for depreciation or for needed repairs, and in the
absence of purchase receipts or invoices, the contents must be
described in sufficient detail.

When an item cannot be accounted for due to the destruction of
service records by force ma/eure.

When the contents are prohibited.
For an item seized by customs or any other government agency.

When no inquiry or application has been made by the claimant or a
representative within 6 months. commencing with the day following the
mailing of the item. In the case of insured mail with Canada, however.

the time limit may be waived when it is satisfactorily established that
the delay was unavoidable and not the fault of the claimant.

For damage that results from the characteristics of the contents- that
is, its inability. due to its nature. to withstand the ordinary incidents of

the contemplated carriage.

When full compensation or reimbursement has otherwise been made
by the US. Postal Service or by any outside firm or corporation
whatsoever except on a pro rata basis as coinsurer.

For sentimental values arising from association. Also, in the absence of
a complete description. the claimant must satisfactorily establish the
ordinary market value at the time of mailing. particularly in the case of

heirlooms or antiques.

For an amount in excess of the maximum prescribed for the insurance
or registry fee paid, unless responsibility rests with the United States
and it is shown to the satisfaction of the Postmaster General that the
sender was charged a fee less than that required to cover the amount
of indemnity desired. through error on the part of the US. Postal
Service. On such a showingI the deficiency in fee may be collected
from the sender and postal indemnity paid, within the limit fixed for the

higher fee.

September 14, 2015

933.12

Payments for Priority Mail International Insured
Parcels and Priority Mail International Ordinary

Parcels

General Provisions

Payment of Indemnity — Insured Parcels

Indemnity may be paid as follows:
a. For loss. damage. or missing contents. based on the actual value of
articles at the time and place of mailing.

b. To the sender, or to the addressee if the sender waives the right to
payment. in writing. in favor of the addressee.

Indemnity Will Not Be Paid
In addition to the general exceptions to payment described in g3_2_. indemnity
will not be paid in the following instances:

a. When other countries report delivery of parcels without external trace
of damage or missing contents and acceptance by the addressee or an
agent without reservation concerning the condition of the contents,
and when delivery was made under conditions prescribed by the
domestic regulations of the country of destination for mail of the same

kind or on presentation of a regular postal identity card.

b. When loss. damage, or missing contents has been caused by the fault
or negligence of the sender or the addressee or the representative of
either, such as failure to endorse the parcel conspicuously to show the
nature of the contents or to provide adequate packing for the length of
the journey and for the protection of the contents.

0. When the claimant, with intent to defraud. has declared the contents of
a parcel to be above their real value.

d. For parcels that:
(1) Contain matter of no intrinsic value.

(2) Contain matter that did not conform to applicable postal
conventions.

(3) Were not posted in the manner prescribed. In the event of loss,
damage. or missing contents of mail erroneously accepted for
insurance to other countries. limited indemnity may be paid as if
it had been addressed to a domestic destination — i.e.. on the
basis of the indemnity limits for domestic insured mail. If postage
was erroneously collected at other than a parcel price. but the
parcel was othen/vise properly accepted for insurance. indemnity
may be paid pursuant to the general provisions of this section

and the special provisions of 933.2.

e. For indirect loss or loss of profits.

For an amount in excess of the maximum prescribed for the insurance
fee paid. unless full or partial responsibility rests with the other country
and the sender requested full coverage at the time of mailing. but a

deficient and unauthorized insurance fee was collected. In such case.

253

933.13 International Mail Manual

the sender must be paid for full value. less the amount of the deficient
fee, but not exceeding the limit fixed for the appropriate insurance fee.

9. When evidence of insurance coverage has not been presented.

933.13 Ordinary Priority Mail International Parcels — Indemnity
Limitations
Coverage is limited to the actual value of contents or the maximum indemnity
based on the weight of the article, whichever is less.

933.14 Ordinary Priority Mail International Parcels — Exceptions to

Indemnity

In addition to the general exceptions to payment described in gag, indemnity

may not be paid:

a. For parcels containing coins: banknotes; currency notes (paper
money); securities of any kind payable to bearer; traveler’s checks;
platinum, gold, and silver; precious stones: jewelry; watches; and other
valuable or prohibited articles.

b. For consequential losses, delay, concealed damage, spoilage of
perishable items, articles improperly packaged, and articles too fragile
to withstand normal handling in the mail.

0. When other countries report delivery of parcels without external trace
of damage or missing contents and acceptance by the addressee or an
agent without reservation concerning the condition of the contents,
and when delivery was made under conditions prescribed by the
domestic regulations of the country of destination for mail of the same

kind or on presentation of a regular postal identity card.

d. When loss, damage. or missing contents has been caused by the fault
or negligence of the sender or the addressee or the representative of
either, such as failure to endorse the parcel conspicuously to show the
nature of the contents or to provide adequate packing for the length of
the journey and for the protection of the contents.

e. When the claimant, with intent to defraud, has declared the contents of
a parcel to be above their real value.

f. For indirect loss or loss of profits.

9. When evidence of the value of the ordinary indemnity coverage on an
ordinary parcel has not been presented.

933.2 Special Provisions

The sender may be paid only such indemnity for loss, damage, or missing
contents occurring after redispatch by the original country of address to a
third country, if the country in which the mistreatment occurred is willing or

obliged to pay under any agreement between the countries involved.

254 September 14, 2015

Inquiries, Indemnities, and Refunds

9

9

934

934.1
34.11

34.13

934.14

September 14, 2015

934.2

935.2

935.2

Payments for Registered Mail

General Provisions

Indemnity Paid by Country of Origin
For registered items, the country of origin pays the sender indemnity for loss,
damage, or missing contents according to 934.2.

Parcels Erroneously Accepted as Registered Mail
If a parcel is accepted in error as Registered Mail. indemnity may be paid
under the conditions megs;

Limitations to Indemnity Payment

In addition to the general exceptions to payment described in 9_3_2_, the

following limitations to Indemnity payments apply:

a. For loss, damage, or missing contents of an outbound or an inbound
registered item, indemnity will not be paid to anyone in the United
States other than the sender, unless the sender waives payment, in
writing. in favor of the addressee. In such a case, the destination
administration makes payment to the addressee.

b. For a domestic registered item that bears a foreign return address and
that is forwarded under 762.2, indemnity will not be paid in excess of

the limits MM;

Indemnity Paid by Country of Destination

When the sender waives the right to payment, in writing. in favor of the
addressee, the country of destination pays the addressee indemnity for loss,

damage. or missing contents.

Special Provisions

Regardless of the declared value of a registered item, the maximum amount
of indemnity payable for loss. damage, or missing contents is $46.09.

Payments for Priority Mail Express International

When Authorized

Priority Mail Express International shipments are covered by document
reconstruction and merchandise insurance in case of loss. damage. or
missing contents. Indemnity will be paid by the Postal Service as specified in

DMM 609 and 503 and IMM 222.71 and 935.2.

When Prohibited
Indemnity for Priority Mail Express International items will not be paid:

a. For delay in delivery.

b When the contents are prohibited.

0. For any items seized by customs or any other government agency.

cl When no inquiry or claim has been made by the mailer within 90 days
from the date of mailing.

e. For damage that results from the quality of the contents; that is.
inability. due to its nature, to withstand the ordinary incidents of

international Express Mail carriage. See DMM 609.
255

Inn—h— 'u-I—naln

940 L

256

;_

International Mail Manual

f. When delivery was made under conditions prescribed for Express Mail
items by the country of destination.
9. When evidence of mailing has not been presented.

h. For any reason specified in DMM 609.

 

 

-—- -r=- ':' II-:-==-  mgr—“r __-:—Z'._‘?—'._'I;‘i1:"._ — 

 

 

m—iﬁé-il . .

941.32

Postage Refunds 

Postage Refunds for First-Class Mail International,
First-Class Package International Service, and

Priority Mail International

General

A refund may be made when postage. extra service fees. or other return
charges have been paid on the following First—Class Mail International, First-
Class Package International Service, and Priority Mail International items:

a. Items for which full service was not rendered.
b. Items for which the customer made payment in excess of the proper
price.

0. UndeliverabIe-as-addressed items under 771.51 for which return
charges were incorrectly assessed.

Applications by Senders

Senders requesting postage refunds should submit to the postmaster at the

office at which the items were mailed:

a. An application on PS Form 3533, Application and Voucher for Refund
of Postage, Fees, and Services, in duplicate.

b. When available, the envelope or wrapper. or the portion thereof having
names and addresses of sender and addresses, canceled postage,

and postal markings.

c. Any other evidence of payment of the amount of postage. fees. or
charges for which refund is desired.

Processing Refund Applications

Items Originating in United States

When the refund request relates to mail originating in the United States and
there is no reason to believe that the other country is at fault. process the

application as prescribed in DMM 604.

Items Originating in a Country Other Than the United States

When there is reason to believe that the other country is at fault, or when the
request relates to mail originating in another country. forward the application
with the wrapper and all supporting papers to the following address:
INTERNATIONAL RESEARCH GROUP
UNITED STATES POSTAL SERVICE

PO BOX 512318
LOS ANGELES CA 90051 —0318

September 14. 2015

..—q_—

or loss to parcel contents coming from abroad. SQ Pl.’s Resp. 2. Ms. Kant further
alleges that the IRG letter required her to reply and state whether she received the item in
damaged condition or with some contents missing. S_ee_ i_(L Ms. Kant alleges that she
mailed her reply back to the IRG conﬁrming that the article she received was damaged.
& Q She also included a copy of the receipt showing the name and address of the post
ofﬁce where she presented the article for examination by a postal employee. & m;

Ms. Kant states that she did not receive a response from the USPS regarding her
claim but that on January 28, 2015 she received the same letter she had previously
received from the IRG. & Pl.’s Resp. EX. 2 (letter from the IRG dated January 28,
2015). Ms. Kant states that she faxed a second reply, along with the “Receipt for
Article(s) Damaged in Mails,” to the fax number provided in the letter. S_e_e Pl.’s Resp. 2-
3.

Ms. Kant alleges that she called the USPS in early 2015 to inquire about her claim.
& Compl. 1; Pl.’s Resp. 3.3 She states that she gave her case number to a USPS
employee who told Ms. Kant that the USPS had her toys in a warehouse and that USPS
would reimburse her for the items. SﬂPUS Resp. 3. Ms. Kant further alleges that the

USPS employee asked for her home address and said that she would receive a check for

3 Ms. Kant alleges in her complaint that she received the ﬁrst notice from the USPS or the
IRG in 2014, called the USPS in January 2015, and then received the January 28, 2015
letter from the IRG. E Compl. 1. In her response to the government’s motion to
dismiss, Ms. Kant states that she called the USPS a month after she received the January
28, 2015 letter. & Pl.’s Resp. 3.

942 Postage Refunds for Priority Mail Express
International Items

942.1 Who May File

File requests for refunds as follows:

a. US. senders of Priority Mail Express International items must complete

the inquiry process (see 922) before filing for a postage refund. The
customer must initiate an inquiry within 90 days of the date of mailing

by calling 800-222-1 81.1 orgoing tolnternational Inquiry Online at
 -  ﬁrst...»  

    

U.S. senders of Priority Mail Express International With Money—Back
Guarantee service items that did not meet the scheduled delivery date
must initiate a request for postage refund no later than 30 days from
the date of mailing by calling 800-222-1811 or by going to International
Inquiry Online at https://www.usp_s.com/snip/fi/e-international—
claimshtm.

Conditions

Priority Mail Express International Refunds

The Postal Service will refund postage of Priority Mail Express International

items only when:

a. The inquiry process has confirmed that total loss. damage. or missing
contents of an Priority Mail Express International item has occurred.

b. The customer has initiated an inquiry within the requisite 90—day filing
period.

c. The postmaster has received verification from the Product Tracking
System (PTS) or the International Research Group that loss. damage,

or missing contents has occurred.

d. The customer has received PS Form 3533, Application and Voucher for
Refund of Postage, Fees, and Services.

942.22 Priority Mail Express International With Money—Back Guarantee

September 14. 2015

Refunds

The Postal Service will refund postage of Priority Mail Express International

With Money—Back Guarantee service items only when:

a. The customer has initiated a request for postage refund within the
requisite 30—day filing period.

b. The International Research Group received confirmation from the
foreign postal administration that the item did not meet the specified
delivery standard.

0. The customer has received PS Form 3533—GE, Application and

Voucher for Refund of Postage and Fees — Priority Mail Express
international With Guarantee Service.

257

-— — ———u———..-—..

258

International Mail Manual

Applications by Senders

Priority Mail Express International Refunds

For Priority Mail Express international refunds. mailers requesting postage
refunds must submit the following items to the postmaster at the office at

which the item was mailed:
a. An application on PS Form 3533 in duplicate.

b. The mailer’s receipt (original copy of the mailing label) showing
evidence of the amount of postage for which refund is desired.

Priority Mail Express international With Money-Back Guarantee

Refunds

For Priority Mail Express International With Money—Back Guarantee service
refunds. mailers requesting postage refunds must submit the following items

to the address noted below:
a. An application on PS Form 3533-GE.

b. The mailer's receipt or the original copy of the mailing label showing
the guaranteed delivery date and the amount of postage paid.

Mailers must submit these items to the following address:

SCANNING AND IMAGING CENTER
US POSTAL SERVICE

PO BOX 5212
JANESVILLE WI 53547-5212

Processing of Refund

Priority Mail Express International postage refund requests are processed
under DMM 604. The mailer must complete Part I of PS Form 3533 in
duplicate and submit it. along with the original customer copy of the mailing
label (Label 11—B. Express Mai/ Post Office to Addressee), to any Post Office
facility. Refund requests for Priority Mail Express International With Money—
Back Guarantee service are processed when a customer submits PS Form

3533-GE with appropriate documentation (see g42.2) to:

SCANNING AND IMAGING CENTER
US POSTAL SERVICE

PO BOX 5212

JANESVILLE WI 53547-5212

Unallowable Refunds — Priority Mail Express International
With No Service Guarantee

Postage Refunds — Priority Mail Express International
Refunds for Priority Mail Express International will not be made for the
following:

a. Delayed Priority Mail Express International items.

b. When the item contained prohibited matter.

0. When the item has been seized or confiscated by customs or any other
government agency of the destination country.

September 14. 2015

942.52

942.53

943.2

Unallowable Refunds — Priority Mail Express International With
Money-Back Guarantee Service

Refunds will not be made for the following:
a. Delivery was attempted but could not be made.
b, The delivery address or postal code was incomplete or inaccurate.

c. The item was detained or delayed by customs or any other government
or law enforcement agency of the destination country.

d. The item had to be forwarded to another address.

e. Delay resulted from any defect or characteristic due to the nature of the
shipment, even if known to USPS at acceptance.

f. The item was delayed by any circumstance beyond the control of
USPS and the foreign postal administration. acts of God. force
majeure, terrorist activities, strikes, labor actions. war. insurrection. or

civil disobedience.
g. The item was held by customs at origin or destination for more than

24 hours. if the item was held by customs for less than 24 hours. the
guarantee may be adjusted to account for the delay by customs.

h. The item was not deposited at a designated USPS mail facility,

Consequential Damages

USPS is not liable for consequential or special damages or other indirect
loss. Consequential damage or loss includes but is not limited to loss of
income. profit. interest. markets. and use of contents. See DMM 609 and 503

and IMM 221.3 and 935.2 for limitations of indemnity coverage.

Processing Refund Applications

items Originating in the United States

Requests for refunds for ordinary letters and for Registered Mail. Priority Mail
International. Priority Mail Express international. and Priority Mail Express
international With Money-Back Guarantee service originating in the United
States are handled as follows:

a. If there is no reason to believe that the other country is at fault. process
the application under DMM 604.

b. if there is reason to believe a registered, insured. or ordinary parcel
originating in the United States was returned in error. or if the parcel

was returned with no annotation showing reason for return. call
800-222-1811 to initiate an inquiry.

0. Customers whose Priority Mail Express international With Money-Back
Guarantee service did not meet the guaranteed delivery date must call
800-222-1811 within 30 days of the date of mailing to request a
postage refund form (PS Form 3533-GE).

items Originating in a Country Other Than the United States

When there is reason to believe the other country is at fault, or when the
request relates to mail originating in another country. call 800—222-1811 to

initiate an inquiry.

259

n...”— ‘

$664.91 in the mail in a few days.4 See Q Ms. Kant alleges that she never received the
check despite her best efforts to track down the claim.5 E Q Thus, on May 5, 2015,
she ﬁled a complaint in this court seeking “justice” on the grounds that USPS has
“stolen” the toys at issue. E Compl. 2. In her response to the government’s motion to
dismiss, Ms. Kant describes her claim as a “Rule[] 9(b) Fraud.” Pl.’s Resp. 1.6

On July 1, 2015, the government ﬁled a motion to dismiss Ms. Kant’s complaint
for lack of subject matter jurisdiction and for failure to state a claim upon which relief
can be granted. The government’s primary argument is that Ms. Kant’s claim sounds in
tort and may not be heard in this court under 28 U.S.C. § 1491(a)(1). Se_e Def.’s Mot. to
Dismiss 3. The government further argues that to the extent Ms. Kant’s complaint could
be construed as alleging a taking of the toys under the Fifth Amendment, the court does
not possess jurisdiction because Ms. Kant has not “concede[d] the validity of the
purported taking of her property,” which is necessary when bringing a takings claim in
this court. SQ id, at 5. The government argues in the alternative that Ms. Kant’s
complaint, if construed as a taking claim, should be dismissed in any case because it fails

4 Plaintiff alleges in her complaint that she has recorded this phone conversation with the
USPS employee. E Compl. 2. On October 21, 2015, the court granted Ms. Kant leave

to ﬁle a surreply which also describes this phone conversation.

5 Ms. Kant claims that after some months she sent two letters to two different USPS
addresses, for which she has two return receipts indicating that they were received by the
USPS. E P1.’s Resp. 3.

6 RCFC 9(b) provides that: “In alleging fraud or mistake, a party must state with
particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge,
and other conditions of a person's mind may be alleged generally.”

to allege that the government took her property for a public use. E ii. In its reply, the
government asserts that Ms. Kant has also failed to exhaust available administrative
remedies before the USPS because her claim has not been settled or dismissed and, even
if her claim has been settled or dismissed, Ms. Kant has not engaged in the USPS’s
administrative appeals process. §e_e Def.’s Reply 3-4.7

11. Legal Standards

In considering a motion to dismiss for lack of jurisdiction, the court accepts as true
the complaint’s well-pleaded facts, and views them in the light most favorable to the non-
moving party. & Rack Room Shoes v. United States, 718 F.3d 1370, 1376 (Fed. Cir.
2013) (citing United States v. Ford Motor Co., 497 F.3d 1331, 1336 (Fed. Cir. 2007)).

As a pro se plaintiff, Ms. Kant is given more latitude in her pleadings and held to less
rigid standards than those imposed upon parties represented by counsel. S_ee Matthews v.
United States, 750 F.3d 1320, 1322 (Fed. Cir. 2014). Nevertheless, “even the complaint

of a pro se plaintiff . . . must satisfy jurisdictional requirements.” Anderson v. United

 

States, 587 F. App’x 635, 637 (Fed. Cir. 2014).
The Tucker Act provides that an action may be maintained in this court only if it is
“founded either upon the Constitution, or any Act of Congress or any regulation of an

executive department, or upon any express or implied contract with the United States, or

for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. §

7 Because the court does not have jurisdiction, it does not reach the govemment’s
alternative grounds for dismissal for failure to state a claim upon which relief can be
granted pursuant to RCFC 12(b)(6).

l49l(a)(1) (emphasis added). With respect to claims against the United States in
connection with mail alleged to be lost or damaged by the USPS, the United States Court
of Claims, a predecessor court to the Federal Circuit, stated:

The United States is liable to the owners of lost or damaged mail only to
the extent to which it has consented to be liable, and the extent of its
liability is deﬁned by the Postal Laws and Regulations. Public policy
requires that the mails shall be carried subject to these regulations . . . and
the liability of the Government in case of loss or damage is ﬁxed by these
regulations.

_Marine Ins. Co. v. United States, 410 F.2d 764, 766 (Ct. C1. 1969) (quoting T_wentier_v_.

 

 

United States, 109 F. Supp. 406, 408-09 (Ct. C1. 1953)).

111. Discussion

A. This Court Lacks Jurisdiction to Hear Ms. Kant’s Claims “Sounding
in Tort.”

Ms. Kant states that the USPS has stolen her toys by refusing to return them and
has committed fraud by failing to pay her for the damaged items. These claims for
“conversion” and “fraud” sound in tort and this court lacks jurisdiction to hear tort
claims. & 28 U.S.C. § 149l(a)(1) (expressly excluding from the court’s jurisdiction
claims “sounding in tort”); Keene Corp. V. United States, 508 US. 200, 214 (1993)

(noting that tort claims such as conversion are outside the jurisdiction of this court);

Outlaw v. United States, 116 Fed. Cl. 656, 662 (2014) (ﬁnding that a claim for fraud

sounds in tort and was outside the court’s subject matter jurisdiction (citing Phang v.

United States, 388 F. App’x 961, 963 (Fed. Cir. 2010)».8 Accordingly, Ms. Kant’s
claims sounding in tort must be dismissed.

B. This Court Does Not have Jurisdiction to Hear Ms. Kant’s Complaint
based on an Alternative Takings Theory.

Having determined that this court does not have jurisdiction to hear Ms. Kant’s
tort claims, the court now turns to whether Ms. Kant’s allegations regarding the USPS’s
actions are sufﬁcient to establish jurisdiction under an alternative theory. The court ﬁnds
that under Mamieinsurmangg V.-. UnitedSt_ate_s_,. 410 F.2d at 766, Ms. Kant cannot state
a takings claim in connection with the USPS’s actions. In Marine Insurance, the United
States Court of Claims expressly held that the government is liable for lost or damaged
mail only to the extent authorized by regulation and cannot be held liable under a Fifth
Amendment takings theory. I_d. Based on this precedent, this court has refused to hear
cases regarding lost or damaged mail under a takings theory. S_ee__Blazavich V. United

States, 29 Fed. Cl. 371, 374-75 (1993)..

 

In such circumstances, Ms. Kant must continue to press her claim with the USPS
to completion under the agency’s regulations, attached to this decision, if she wants

payment or return ofthe toys. See, e.g., Ly v. US. Postal Serv., 775 F. Supp. 2d 9, 12

8 Ms. Kant cites RCFC 9(b) in support of her fraud claim. This rules describes the level
of detail a party needs to provide in order to allege fraud, mistake, or conditions of a
person’s mind such as malice, intent, or knowledge. However, it does not provide
substantive grounds for jurisdiction. See, e.g., Kellogg Brown & Root Servs., Inc. v.
United States, 728 F.3d 1348, 1364-72 (Fed. Cir. 2013) (afﬁrming, in relevant part,
dismissal of counterclaims related to alleged fraud in government contracting case),

£2? i‘ﬂiﬂx‘iz=imrmeteﬁ on denial Of-rehim 563 F. App’x 769 (Fed. Cir. 2014).

   

(D.D.C. 2011) (and cases cited therein). Thereafter, if she does not obtain the relief she
seeks from the USPS, she may be able to seek judicial review in the appropriate United
States District Court. m, Barton V. United States, 615 F. Supp. 2d 790, 794 (ND.
Ind. 2009).

IV. CONCLUSION

For the foregoing reasons, the government’s motion to dismiss is GRANTED.
The Clerk is directed to DISMISS the complaint and return Ms. Kant’s ﬁling fee.

IT IS SO ORDERED.

   

NANC - B. FIRESTONE
Judge

9 Inquiries, Indemnities, and Refunds

_._- -.-__- _ __ =  ; _._ __

 

ra;.=_—;_.._.;_- .

 

 

910 Reports Encouraged

 

Customers are urged to report losses. nondelivery. or mistreatment of mail,
even though there may be no provision for indemnity. Such reports can lead

to improved service.

920 inquiriesand Claims

.. m9:— 5:;~='.-=--:—_~

W _ ' ——_ :w—"_.——:':=h"—.=:_—H—a—~' H: ' ' '_—'-—=m' ;__'- — gal-W - _ _.

 

Inquiries

Definition

"Inquiry" is a general term that includes:

a. Requests concerning the disposition of an item mailed to or fromla
foreign country.

b. Complaints or reports concerning the loss. damage. missing contents.
or improper delivery or return of an item mailed to or from a foreign

country.

Initiating an Inquiry
Inquiries can be initiated for Global Express Guaranteed (GXG) items, Priority
Mail Express International items. registered items. and insured and ordinary

parcels. Inquiries are not accepted for ordinary letters. Priority Mail
international Flat Rate Envelopes. Priority Mail International Small Flat Rate
Priced Boxes. or M—bags. Customers must wait a reasonable amount of time
for an international item to be delivered in the foreign country before initiating
an inquiry. Customers must initiate inquiries within the time limits in Exhibit

245

921.3

246

International Mail Manual

Exhibit 921.2
Time Limits for Inquiries

  
   
  
 
 
 
   
 
      

(frqm_malling dte)

| .  _ _ __ __ ._
-ﬂg_s_ogner hnl Nodgeter Than—

ﬁroductgr ExtraSece'i INo

 

 

   

 
 

 

   

 

“Global-Ekpress 'i".s.' s'én'der ohi 1' . 30 days
Guarane ___I  __ _ 1 , _" .j—m

_ Priority—MaﬁxpressT'" U USS—Sender On 90 days

I international _;_.. _ _. .
Priority Mail Express L: L 30 days
International With Money-

..-Gurae _ .. .. _- 

' — "'— 9 6 months

Priority Mail International. "sélﬁe'r" or-
insured or ordinary IAddressee 4
parcels, or Registered |

_ I

Guaranleed serwce. To Initiate a claim, call 811;;
2. No sooner than 3 days or the scheduled date of delivery. _
3. For a list of participating countries, refer to 221.2.

4. Only the US. sender can initiate an online inquiry.

 
      
  

.r .o .n

  

921.3 How to Initiate an inquiry

921.31

921.32

Inquiry by Telephone

To initiate an inquiry by telephone. customers must call 800-222-1811 within
the time limits listed in The Postal Service asks the customer

to provide information regarding the mailing. including but not limited to the

following:

a. The USPS Tracking number that appears on the receipt. mailing
receipt number, or barcode number of the article.

The date of the mailing.
The names and addresses of the mailer and addressee.

b

c

d. The sender‘s telephone number.
a A description of the contents.

Online Inquiry

To initiate an International Inquiry Online at httpszww.usps.com/ship/ﬂie-
international/eclaimssbtm.,.the customer must be the U.S. sender and must

alreadWéraIJ—Sﬁb—om—registered account holder or must create a

USPS.com account at the beginning of the inquiry process. The customer
must create an International inquiry Oniine within the time limits listed in
mibiL921 .2. The Postal Service asks the customer to provide information
regarding the mailing, including but not limited to the following:

a. The USPS Tracking number that appears on the receipt.

b. The sender‘s name. mailing address. email address. and telephone
number.

0. The addressee's name and mailing address.
d. The addressee’s email address and telephone number, if available.

September 14, 2015